Citation Nr: 1201839	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-42 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a headache disorder claimed as tension headaches.

2.  Entitlement to an initial, compensable rating for partial tongue numbness, status-post extraction of wisdom teeth.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to February 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO in Salt Lake City, Utah, inter alia, denied service connection for tension headaches and granted service connection for partial tongue numbness, status post extraction of wisdom teeth, and assigned an initial, 0 percent (noncompensable) rating.  In April 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Nashville, Tennessee, which certified the appeal to the Board.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for partial tongue numbness, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In her substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A May 2011 letter informed her that her hearing was scheduled for June 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.

REMAND

The Board review of the claims file reveals that further action in this appeal is warranted.

As regards the matter of an initial, compensable rating for the Veteran's service-connected partial tongue numbness, status-post extraction of wisdom teeth, the Board finds that the evidence of record is not adequate to determine the Veteran's entitlement to a higher rating under the applicable rating criteria.  

The Veteran's partial tongue numbness is rated under Diagnostic Code 8212, for paralysis of the twelfth (hypoglossal) cranial nerve.  Diagnostic Code 8212 provides that incomplete, moderate paralysis of the hypoglossal nerve warrants a 10 percent rated.  A 30 percent rating is assigned for severe incomplete paralysis, and a 50 percent rating is assigned for complete paralysis.  See 4.124a, Diagnostic Code 8212 (2011).  

In this case, no medical records indicate the level of severity of the Veteran's partial numbness of her tongue.  Service treatment records merely numbness of the tongue following dental surgery.  On VA examination in November 2007, the examiner diagnosed with partial numbness of the right tongue, but she did not provide an assessment of the severity of the disability, or render findings consistent with the criteria of Diagnostic Code 8212.  Residuals of thick speech were indicated, even though the examiner noted normal speech on clinical examination and normal examination of the mouth.  She noted that a dental examination may be required to further evaluate the disability; however, there is no record that such dental examination was accomplished. 

Accordingly, the Board finds that the evidence of record is inadequate, and that further VA examination-with clinical findings responsive to the relevant rating criteria-is needed to properly evaluate the claim for higher rating for partial tongue numbness.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As regards the Veteran's claim for service connection for a headache disorder, the Board notes that the Veteran's service treatment records reflect complaints and treatment of tension-type headaches.  In September 2005, headaches were indicated, but there was no evidence of systemic illness.  It was noted that Motrin and Tylenol provided no relief.  In March 2007, headaches with an onset a week prior were indicated.  It was noted that the headaches subsided during the day, but returned every night.  The examiner diagnosed tension-type headaches, but noted that there were no red flags or indicators of serious underlying disease.  Stress management and Motrin were recommended.  Tension headaches were again noted in April 2007 and July 2007.  

Following service, the Veteran was afforded a VA examination in November 2007.  On examination, the Veteran reported that her headaches began 5 years prior and occurred every few weeks.  She reported current daily headaches and indicated that she had received migraine medication.  She described the location of the headaches in the bilateral forehead above the eyes and indicated that they were dull in nature, with photophobia but no nausea or vomiting.  The Veteran also denied any history of head injury, seizures or dizziness.  Following physical examination, the examiner diagnosed migraine headaches by history, noting that laboratory diagnostics were "essentially" normal (emphasis added).  

Given the complaints and diagnosis pertaining to what appeared to be chronic headaches in service, and the Veteran's complaints of headaches continuing to date, medical diagnosis and opinion is needed to resolve the claim for service connection.  However, the above-cited medical evidence does not clearly resolve the question of whether the Veteran actually has a current headache disorder, and, if so, the relationship between such current disorder and the complaints/diagnosis pertaining to headaches noted during service.  

As such, the medical evidence of record currently of record is also inadequate to decide this claim, and further medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale is s needed.  Id.

Accordingly, the RO should arrange for the Veteran to undergo VA neurological examination (as well as a dental examination, if deemed necessary by the neurologist), each by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim for service connection for tension headaches as well as the claim for an initial, compensable rating for partial tongue numbness, as each claim will be considered on the basis of the evidence of record.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for further examination, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.   The RO's adjudication of the claim for higher initial rating should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson (cited above), is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file or a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  If the neurologist determines that a dental examination is needed to reliably render the findings sought in connection with the tongue examination, such examination should be scheduled in accordance with the neurologist's recommendation.  

Tongue examination- The physician should clearly indicate whether the Veteran suffers from, or from disability comparable to, partial or incomplete paralysis of the tongue residual to wisdom teeth extraction.  Considering all pertinent findings, the examiner should assess the overall severity of the tongue disability as mild, moderate, or severe.  

Headaches- Based on full consideration of examination and testing results, as well as the Veteran's documented medical history and assertions, the examiner should clearly indicate whether the Veteran has (or, at any time pertinent to the claim for service connection, has had) a headache disorder (a disability). 

If a chronic headache disorder is diagnosed, the examiner should clearly identify the appropriate diagnosis for the disability, and provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to particularly include the complaints/diagnosis noted in service.

In rendering the requested opinions, the examiner should specifically consider and discuss the medical records reflecting in-service treatment for what appeared to be chronic tension-type headaches. 

Each physician should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim for higher rating should include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited above) is appropriate.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


